The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Are members of the State Board of Public Affairs subject to a residency requirement? The State Board of Public Affairs ("Public Affairs") is created under the provisions of 74 Ohio St. 16 [74-16] (1971), consisting of three (3) members appointed by the Governor "by and with the advice of the Senate." The qualifications of membership to the Board require that the proposed member be "experienced in public affairs," be a "qualified elector" of the State and that no more than two (2) members be members of the same political party. 74 Ohio St. 16 [74-16], supra. Upon appointment, each member is required to give bond for honest and faithful performance of duty.  A "qualified elector" is a matter of constitutional definition. Article III, Section 1, Okla. Const., provides that all citizens of the United States who are bona fide residents of the State of Oklahoma and are over the age of eighteen (18) years are "qualified electors." Assuming that the Public Affairs nominee is a bona fide resident of the State of Oklahoma at some location, the "residency" requirement is met.  It is, therefore, the official opinion of the Attorney General that a nominee for the State Board of Public Affairs must be a citizen of the United States over the age of eighteen (18) years, experienced in public affairs and a bona fide resident within the State of Oklahoma.  (MANVILLE T. BUFORD) (ksg)